— In an action, inter alia, to recover damages for breach of contract, defendants appeal from a judgment of the Supreme Court, Nassau County (Morrison, J.), entered January 24,1984, which, following a nonjury trial, awarded plaintiff $7,440.24.
Judgment affirmed, with costs.
Based on a review of the record, we find that plaintiff established, by a fair preponderance of the evidence, that defendants had contracted to pay $5,000 for 18 light poles which were subsequently received by them (see Jarrett v Madifari, 67 AD2d 396, 404). We further find that defendants’ claim that the clean hands doctrine should be invoked is without merit because they fail to even assert that they were injured by the alleged wrongful conduct (see National Distillers & Chem. Corp. v Seyopp Corp., 17 NY2d 12, 15-16). In addition, defendants have failed to show any prejudice suffered by them due to the allegedly unprofessional conduct of plaintiff’s former attorney, and there is no support for their position that plaintiff should be denied relief due to this conduct. Finally, defendants claim that Special Term erred in refusing to admit into evidence a certain letter offered to establish that defendants’ position that the transaction was a gift and not a sale was not a recent fabrication. Inasmuch as plaintiff never claimed defendants’ position was a recent fabrication, we find their argument to be without merit. Accordingly, we affirm Special Term’s judgment. Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.